
	
		II
		Calendar No. 9
		111th CONGRESS
		1st Session
		S. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Begich, Mr.
			 Durbin, Mr. Leahy,
			 Mrs. Boxer, Mr.
			 Bingaman, Mrs. McCaskill,
			 Mr. Lieberman, Ms. Klobuchar, Mr.
			 Schumer, and Mr. Brown)
			 introduced the following bill; which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To strengthen the United States economy, provide for more
		  effective border and employment enforcement, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stronger Economy, Stronger Borders
			 Act of 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to strengthen the economy, recognize the heritage of the United States as a
			 nation of immigrants, and amend the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.) by—
			(1)providing more effective border and
			 employment enforcement;
			(2)preventing illegal immigration; and
			(3)reforming and rationalizing avenues for
			 legal immigration.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
